 

Exhibit 10.4

 

EXECUTION COPY

 

CONFIDENTIAL GENERAL RELEASE AND SEVERANCE AGREEMENT

 

This Confidential General Release and Severance Agreement (this “AGREEMENT”) is
made and entered into by and between Rose Crane, on behalf of herself, her
spouse or domestic partner, agents, representatives, attorneys, assigns,
beneficiaries, heirs, executors, administrators, and anyone who has or obtains
any legal rights or claims through her (hereinafter collectively referred to as
“CRANE”), and MELA Sciences, Inc. (“MELA”). Each of MELA and CRANE may be
referred to individually as a “PARTY” or collectively as the “PARTIES,” as is
contextually appropriate.

 

WHEREAS, CRANE was employed by MELA as President and Chief Executive Officer
pursuant to a certain Employment Agreement dated as of November 6, 2013
(“Employment Agreement”); and

 

WHEREAS, CRANE’s employment terminated as of the close of business on November
17, 2014 and prior to the expiration of the Initial Term of the Employment
Agreement, as defined therein; and

 

WHEREAS, CRANE is not entitled to severance of any kind whatsoever under the
Employment Agreement; and

 

WHEREAS, CRANE and MELA desire to settle, fully and finally, any and all
differences that may exist between them arising out of or relating to CRANE’s
employment relationship with MELA and the termination of her employment with
MELA, with each PARTY assuming their own costs and attorneys’ fees,
respectively.

 

Accordingly, in consideration of the mutual covenants and promises that CRANE
and MELA have made to the other as set forth in this AGREEMENT, CRANE and MELA
agree as follows:

 

1.            Monetary Consideration.

 

In consideration for CRANE’s promises made herein, MELA agrees to pay to Crane
(a) the gross amount of One Hundred Fifty Thousand Dollars ($150,000.00) subject
to all applicable withholdings and deductions as required by law (the
“Payment”), and (b) any accrued but unused vacation time. The Payment shall be
paid over a period of six (6) months in accordance with MELA’s payroll practices
commencing on the regular payroll date next following CRANE’s execution of this
AGREEMENT without revocation.

 

The Payment is made in full, final and complete settlement for any claims CRANE
could make concerning her employment or termination of employment with MELA, in
consideration for the AGREEMENT, and shall serve to compensate CRANE in full.

 

 

 

 

CRANE agrees that the Payment shall constitute the entire monetary consideration
provided to her under this AGREEMENT and the Employment Agreement, and that she
will not seek any further compensation for any other claimed damages, costs, or
attorneys’ fees in connection with the matters encompassed in this AGREEMENT.

 

2.            Liability for Taxes. CRANE understands and agrees that neither
MELA, nor any of its officers, directors, employees, affiliates, insurers or
agents (collectively the “MELA Representatives”), nor any of MELA’s attorneys
are providing tax or legal advice, or making representations regarding tax
obligations or consequences related to this AGREEMENT or the Payment. CRANE
further agrees that she will assume any such tax obligations or consequences
that may arise from the Payment, and that she is not entitled to nor shall she
seek any indemnification from MELA or any of the MELA Representatives, or MELA’s
attorneys, in this regard. CRANE agrees to indemnify and hold MELA, all MELA
Representatives and MELA’s attorneys harmless from any claims, losses, demands,
deficiencies, levies, assessments, executions, judgments, penalties, taxes,
attorneys’ fees and recoveries by any governmental entity against MELA, the MELA
Representatives or MELA’s attorneys for any failure by CRANE to pay taxes due
and owing, if any, on the Payment.

 

3.            Ownership of Claims. CRANE represents that she has not transferred
or assigned, or purported to transfer or assign, to any person or entity, any
claim described in this AGREEMENT. CRANE further agrees to indemnify and hold
harmless MELA, the MELA Representatives and MELA’s attorneys against any and all
claims based upon, arising out of, or in any way connected with any such actual
or purported transfer or assignment.

 

4.            No Action Pending. CRANE represents that she has not filed any
lawsuit, claim, charge, or complaint against MELA or any of the MELA
Representatives with any local, state, or federal agency or court. In the event
that any agency or court assumes jurisdiction of any lawsuit, claim, charge or
complaint, or purports to bring any legal proceedings on CRANE’s behalf against
MELA or any of the MELA Representatives, then CRANE shall promptly request that
the agency or court withdraw from and dismiss the lawsuit, claim, charge, or
complaint with prejudice.

 

5.            General Release. CRANE and MELA intend to effectuate with this
AGREEMENT the complete extinguishment of any and all claims, known or unknown,
and actions of any nature whatsoever, from the beginning of time to the
effective date of this AGREEMENT, between CRANE and MELA, and to release and
forever discharge MELA and all MELA Representatives of and from any and all
manner of actions, causes of actions, charges, suits, rights to attorneys’ fees
or costs, debts, obligations, claims, and demands whatsoever in law or equity by
reason of any matter, cause or thing whatsoever, and particularly, but without
limitation of the foregoing general terms, by reason of any claims or actions
arising from CRANE’s previous employment or separation of employment with MELA.
In addition, CRANE unconditionally releases, discharges, waives, and holds
harmless MELA and all MELA Representatives from each and every other claim,
cause of action, right, liability, penalty, expense, or demand of any kind and
nature, whether or not presently known to exist.

 

2

 

 

With respect to the claims that CRANE is releasing and waiving, she is releasing
and waiving not only her right to recover money or other relief in any action
that she might institute, but also she is releasing and waiving her right to
recover money or other relief in any action that might be brought on her behalf
by any other person or entity including, but not limited to, representative
class or collective action plaintiffs, the U.S. Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, and
each and any other federal, state or local governmental agency or department.
Excluded from the release and waiver are any claims or rights that cannot be
waived by law, such as CRANE’s right to file a charge with an administrative
agency or participate in any agency investigation. CRANE is, however, waiving
her right to recover any money in connection with such a charge or
investigation. If a lawful subpoena to testify before any entity is issued to
CRANE, CRANE will immediately notify MELA and provide it with a copy of the
subpoena.

 

This AGREEMENT is a full and final bar to any claims that CRANE may have against
MELA and all MELA Representatives, including, without limitation, any claims:

 

(a)arising from CRANE’s terms and conditions of employment, separation from
employment, or the employment practices of MELA, including but not limited to
claims alleging a violation of wages due, compensation and personnel policies,
procedures, and handbooks, and discrimination claims;

 

(b)relating to any claims for punitive or compensatory damages; back and/or
front pay claims and fringe benefits including disability benefits; wages;
penalties; liquidated damages; interest; or payment of any attorneys’ fees,
costs or expenses for CRANE;

 

(c)arising under the federal Civil Rights Acts of 1866, 1871, 1964, and 1991,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
the Family Medical Leave Act, the Fair Labor Standards Act, the Equal Pay Act,
the Occupational Safety and Health Act, the Family and Medical Leave Act, the
Consolidated Omnibus Reconciliation Act, the Genetic Information
Nondiscrimination Act, the National Labor Relations Act, New York and federal
Worker Adjustment and Retraining Notification Acts, the New York Human Rights
Law, the New York City Administrative Code, and claims alleging discrimination
or harassment or aider and abetter liability on the basis of age, race, color,
gender (including sexual harassment), national origin, ancestry, disability,
medical condition, religion, sexual orientation, marital status, parental
status, veteran status, source of income, entitlement to benefits, union
activities, or any other status protected by local, state or federal laws,
constitutions, regulations, ordinances or executive orders; and

 

(d)based on any express or implied contract or covenant of good faith and fair
dealing, tort, common law, negligence, constitutional, statutory, whistleblower,
public policy, personal injury, invasion of privacy, defamation, libel,
emotional distress, retaliation, detrimental reliance, or wrongful discharge
theory, and all claims raised or that could have been raised.

 

3

 

 

CRANE expressly understands that among the various rights and claims being
released and waived in this AGREEMENT are those arising under the Age
Discrimination in Employment Act. This general release does not cover rights or
claims under the Age Discrimination in Employment Act arising after CRANE signs
this AGREEMENT.

 

6.            Release of Unknown Claims. For the purpose of implementing a full
and complete Release, CRANE expressly acknowledges that this AGREEMENT resolves
all legal claims CRANE may have against MELA and all MELA Representatives as of
the effective date of this AGREEMENT, including but not limited to claims CRANE
did not know or suspect to exist in CRANE’s favor at the time of the effective
date of this AGREEMENT. CRANE hereby assumes any and all risk of any mistake in
connection with the true facts involved in the matters, disputes or
controversies described in this AGREEMENT or with regard to any facts that are
now unknown to CRANE.

 

7.            Covenant Not To Sue. A “covenant not to sue” is a legal term that
means CRANE promises not to file a lawsuit in court. It is different from the
General Release of claims contained in Section 5 above. Besides waiving and
releasing the claims covered by Section 5 above, CRANE further agrees never to
sue MELA or any of the MELA Representatives in any forum for any reason,
including but not limited to claims, laws or theories covered by the Release
language in Section 5 above. Notwithstanding this Covenant, CRANE may bring a
claim against MELA to enforce this AGREEMENT. If CRANE sues MELA in violation of
this AGREEMENT, CRANE shall be liable to MELA for its reasonable attorneys’ fees
and other litigation costs incurred in defending against such a suit.
Furthermore, if CRANE sues MELA in violation of this AGREEMENT, MELA can require
CRANE to return all but $1,000 of the money paid to her pursuant to this
AGREEMENT. CRANE acknowledges the above provisions concerning attorneys’ fees
and costs and return of money are directly related to CRANE’s breach of the
AGREEMENT and do not apply in the event of a non-breaching occurrence, such as
CRANE’s participation in any agency investigation under the conditions set forth
in Section 5.

 

8.            Other Acknowledgements and Agreements by CRANE. CRANE agrees:

 

(a)she has been paid for all hours worked, including all wages and bonuses, she
has no accrued but unused vacation due to her, she has not suffered any
on-the-job injury for which she has not already filed a workers’ compensation
claim, she has received any leave to which she was entitled during her
employment, she has not been retaliated or discriminated against because she
took a family or medical leave or any reason protected by law, and MELA has not
interfered with her ability to request or take such leaves;

 

(b)she understands the terms of this AGREEMENT; and

 

(c)some portion of the Payment provided in this AGREEMENT represents money over
and above that to which she otherwise would be entitled upon her termination,
that portion of the Payment would not have been provided had she not signed this
AGREEMENT, and that portion of the Payment is in exchange for the signing of
this AGREEMENT.

 

4

 

 

FURTHER, CRANE covenants and agrees to adhere to the restrictive covenants
contained in Section 7 of her Employment Agreement, including but not limited to
Sections 7(a)(i) through 7(a)(iv). CRANE acknowledges and agrees that the
Section 7 restrictions survive her Employment Agreement and shall remain in full
force and effect notwithstanding her termination of employment or anything
contained in this AGREEMENT, and that any breach by CRANE of said restrictions
shall constitute a material breach of the Employment Agreement and this
AGREEMENT.

 

9.            Non-Admission. CRANE acknowledges and agrees that the execution of
this AGREEMENT and the consideration hereunder are not and shall not be
construed in any way as an admission of wrongdoing or liability on the part of
MELA, any of the MELA Representatives, or any other person. Neither this
AGREEMENT nor anything in this AGREEMENT shall be construed to be or shall be
admissible in any proceeding as evidence of liability or wrongdoing by MELA or
any MELA Representative.

 

10.          Confidentiality Agreement. It is understood and agreed that CRANE
will not talk about, discuss or communicate with anyone, orally or in writing,
including, but not limited to, current or former employees of or consultants to
MELA or any customers, vendors, and suppliers of MELA, concerning the terms or
existence of this AGREEMENT. Notwithstanding the foregoing: (i) CRANE may
discuss this AGREEMENT with her immediate family, provided such persons agree to
keep the information they receive confidential, (ii) CRANE may review this
AGREEMENT with her accountant in connection with the filing of tax returns,
(iii) CRANE may review this AGREEMENT with her attorney(s), and (iv) CRANE may
truthfully testify under oath pursuant to a subpoena (in which event CRANE will
provide MELA with prompt notice of the subpoena).

 

CRANE and MELA understand and acknowledge the promises set forth in this Section
10 are of paramount importance. CRANE and MELA understand and agree the actual
amount of damages MELA will suffer if CRANE violates this Section 10 is
dependent upon many circumstances, and it is impractical and extremely difficult
to affix the actual damages. The PARTIES have endeavored to estimate the actual
damages likely to be suffered in the event of a failure of CRANE to comply with
the provisions of this Section 10, and the PARTIES agree that Five Thousand
Dollars ($5,000.00) per occurrence is a reasonable estimate of the actual
damages and is a just and reasonable sum under the circumstances. The PARTIES
agree if CRANE violates this Section 10, the U.S. District Court for the
Southern District of New York or other court of competent jurisdiction shall
award MELA Five Thousand Dollars ($5,000.00) per occurrence as liquidated
damages and not as a penalty or forfeiture.

 

In the event that CRANE is required by law or court order to disclose,
publicize, or to permit, authorize or instigate the disclosure of this
AGREEMENT, in whole or in part, CRANE must notify MELA in writing at least
fifteen (15) business days prior to the disclosure in order to provide MELA an
opportunity to object to such disclosure. Such written notification to MELA
shall be sent to: MELA’s Chief Executive Officer at MELA’s principal place of
business. CRANE agrees to cooperate fully with MELA if MELA decides to object to
such disclosure; provided, however, that CRANE shall not be required to disobey
any subpoena or court order.

 

5

 

 

11.          Full Cooperation. CRANE understands and agrees that despite her
termination from MELA, she shall use her best efforts in good faith to respond
by email, telephone or otherwise to reasonable inquiries from MELA regarding any
matters for which she was professionally responsible while employed at MELA.

 

12.          No Representations. CRANE acknowledges that, except as expressly
set forth herein, no representations of any kind or character have been made to
induce the execution of this AGREEMENT.

 

13.          Attorneys’ Fees; Breach. In the event of CRANE’s breach of any
terms of this AGREEMENT or any of her obligations under the Employment
Agreement, MELA may pursue any and all remedies allowable under state and
federal law and the Company’s obligations to make the Payment shall cease.
Depending on the interpretation of applicable law, these remedies might include
monetary damages, equitable relief, and recoupment of any previously paid
portion of the Payment as set forth in Section 1 of this AGREEMENT. In the event
that MELA prevails in any action for damages, injunctive relief, or to enforce
the provisions of this AGREEMENT, MELA shall be entitled to an award of its
reasonable attorneys’ fees and all costs, including appellate fees and costs,
incurred in connection therewith as determined by the court in any such action.
CRANE acknowledges the above provisions concerning attorneys’ fees and costs and
return of consideration are directly related to CRANE’s breach of the terms of
this AGREEMENT or the Employment Agreement and do not apply in the event of a
non-breaching occurrence, such as CRANE’s participation in any agency
investigation under the conditions set forth in Section 5.

 

14.          No Waiver. The failure of CRANE and MELA, or either of them, to
insist upon strict adherence to any term of this AGREEMENT on any occasion shall
not be considered a waiver thereof, or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this AGREEMENT.

 

15.          Resignation from Positions; Return of Company Property. CRANE
agrees that she shall submit to MELA concurrently with her execution and
delivery of this AGREEMENT her resignation as President, Chief Executive Officer
and a director of MELA. CRANE hereby affirms that CRANE has, on or before the
last day of employment with MELA, returned to MELA all originals and copies of
all files, memoranda, documents, records, credit cards, keys, electronically
stored copies of the foregoing, and any other property of MELA and/or any of the
MELA Representatives, in CRANE’s possession or control, including but not
limited to MELA’s office equipment, such as automobiles, computers and related
equipment, files and telephones.

 

16.          Nondisparagement. CRANE agrees not disparage, criticize or make
statements that may be perceived as negative, detrimental or injurious to MELA
or any MELA Representative or any of MELA’s investors, consultants, suppliers,
business, customers, products policies or practices, whether verbal, in writing,
or in any other form, including form of electronic mail or social media.

 

6

 

 

17.         Severability. The invalidity, illegality, or unenforceability of any
provision of this AGREEMENT will not affect any other provision of this
AGREEMENT, which shall remain in full force and effect. Nor will the invalidity,
illegality or unenforceability of a portion of any provision of this AGREEMENT
affect the balance of such provision. In the event that any one or more of the
provisions contained in this AGREEMENT, or any portion thereof, is held to be
invalid, illegal, or unenforceable in any respect, this AGREEMENT shall be
reformed, construed, and enforced as if such invalid, illegal, or unenforceable
provision had never been contained herein.

 

18.         Governing Law. This AGREEMENT shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to
conflict of laws. Any suit, action, or proceeding relating to this AGREEMENT
shall be brought in the U.S. District Court for the Southern District of New
York or other court of competent jurisdiction. The PARTIES hereby accept the
exclusive jurisdiction of this court for the purpose of any such suit, action,
or proceeding.

 

19.         Entire Agreement. This AGREEMENT represents and contains the entire
agreement and understanding among CRANE and MELA with respect to the subject
matter of this AGREEMENT, and supersedes any and all prior oral and written
agreements and understandings, and no representation, warranty, condition,
understanding or agreement of any kind with respect to the subject matter hereof
shall be relied upon by CRANE and MELA unless incorporated herein. This
AGREEMENT may not be amended or modified except by an express written agreement
signed by CRANE and MELA. Notwithstanding the foregoing, the terms of Section 7
of the Employment Agreement shall remain in full force and effect.

 

20.         Agreement is Voluntary. CRANE acknowledges receipt of a copy of this
AGREEMENT and understands and agrees that she:

 

a.has had a reasonable time within which to consider this AGREEMENT before
executing it;

 

b.has carefully read and fully understands all the provisions of this AGREEMENT;

 

c.knowingly and voluntarily agrees to all of the terms set forth in this
AGREEMENT;

 

d.knowingly and voluntarily intends to be legally bound by the same;

 

e.was advised, and hereby is advised in writing, to consider the terms of this
AGREEMENT and consult with an attorney prior to executing this AGREEMENT; and

 

7

 

 

f.has been advised that she has twenty-one (21) days to consider this AGREEMENT
before signing it, although CRANE may sign this AGREEMENT at any time within the
twenty-one (21)-day period, and that she has elected to sign this AGREEMENT as
of this date set forth below. CRANE and MELA agree that any change of the terms
of this AGREEMENT shall not restart the twenty-one (21)-day period. CRANE
understands she may revoke and declare this AGREEMENT null and void by providing
written notice to the Chairman of the Board of MELA of her intent to revoke this
AGREEMENT on or before 5:00 P.M. on the seventh (7th) day following the signing
of the AGREEMENT. CRANE understands this AGREEMENT will not become effective
until after this seven (7)-day period passes.

 

21.         Miscellaneous.

 

a.The language of all parts in this AGREEMENT shall be construed as a whole,
according to its fair meaning, and not strictly for or against CRANE or MELA.

 

b.The headings used herein are for reference only and shall not affect the
construction of this AGREEMENT.

 

22.         Counterparts. This AGREEMENT may be executed in any number of
counterparts, and any executed counterpart may be delivered via facsimile or
electronically, and each such counterpart shall be deemed to be an original
instrument but all such counterparts shall constitute one and the same
agreement.

 

23.          Good Faith Compliance. CRANE and MELA agree to cooperate in good
faith and to do all things reasonably necessary to effectuate this AGREEMENT.

 

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES THE FULL RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS THAT MAY HAVE ARISEN AT ANY TIME PRIOR TO THE EXECUTION OF THIS
AGREEMENT.

 

[Signature page follows]

 

8

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the PARTIES have executed
this AGREEMENT as of the date first set forth above.

 

Dated:  November 17, 2014 /s/ Rose Crane   Rose Crane     MELA SCIENCES, INC.  
  Dated:  November 17, 2014 By /s/ Jeffrey F. O’Donnell     Jeffrey F. O’Donnell
    Chairman of the Board

 

9

 